DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                       THOMAS JOHN CARDIN,
                            Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D21-119

                              [June 10, 2021]

  Appeal from the County Court for the Nineteenth Judicial Circuit, St.
Lucie County; Daryl J. Isenhower, Judge; L.T. Case Nos.
562019MM002179A and 562020AP000025.

   Diamond R. Litty, Public Defender, and Aisha Nash, Assistant Public
Defender, Fort Pierce, for appellant.

   Ashley Moody, Attorney General, Tallahassee, and Allan R. Geesey,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

LEVINE, CJ., MAY and FORST, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.